Case 1:18-cv-05680-LDH-SJB Document 78 Filed 12/11/20 Page 1 of 2 PageID #: 855

                                              Ira S. Nesenoff                        Barbara H. Trapasso         Philip A. Byler
                                              Andrew T. Miltenberg                   Tara J. Davis               Senior Litigation Counsel
                                              ______________________________
                                                                                     Diana R. Warshow            Rebecca C. Nunberg
                                              Stuart Bernstein                       Gabrielle M. Vinci          Counsel
                                                                                     Kara L. Gorycki             Jeffrey S. Berkowitz
 ATTORNEYS AT LAW
 ___________________________                                                         Cindy A. Singh              Counsel
                                                                                     Nicholas E. Lewis           Marybeth Sydor
 nmllplaw.com                                                                        Adrienne D. Levy            Title IX Consultant
                                                                                     Ryaan Nizam
                                                                                     Regina M. Federico


                                                                                    December 11, 2020

 VIA ELECTRONIC FILING
 The Honorable Sanket J. Bulsara
 Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                         Re:      Elliott v. Donegan, et al.,
                                  Civil Case No.: 1:18-cv-05680-LDH-SJB

 Dear Magistrate Judge Bulsara,

        We represent Plaintiff Stephen Elliott and submit this letter on behalf of Mr. Elliott and
 Defendant Moira Donegan to respectfully request an extension of the CDA immunity discovery
 deadline until December 25, 2020. On November 23, 2020, the Court extended the deadline to
 conclude CDA immunity discovery to December 18, 2020. On December 8, 2020, the Court
 entered an order approving a protective order to govern a subpoena that Mr. Elliott has since served
 on The New Republic. Mr. Elliott anticipates a response to that subpoena by December 18, 2020.

         Mr. Elliott and Ms. Donegan previously agreed to conduct Ms. Donegan’s deposition by
 December 16, 2020. Due to unforeseen delays, including sickness of counsel and emergencies
 outside of counsels’ control, the parties respectfully request the opportunity to re-schedule Ms.
 Donegan’s deposition for December 21, 2020. Further, counsel for the parties have met and
 conferred regarding the scope of questioning for Ms. Donegan’s deposition. We have arrived at
 differences requiring judicial resolution in advance of the deposition. Accordingly, Mr. Elliott
 and Ms. Donegan respectfully request a conference at a time convenient for the Court on
 Wednesday, Thursday, or Friday of next week (December 16, 17, and 18, respectively). The
 parties further request the opportunity to submit correspondence to Your Honor, no later than
 Tuesday December 15, 2020 at 12:00 p.m. crystalizing our differences and respective positions.

         The parties submit that this proposed schedule would be the most efficient use of the
 Court’s resources, avoid prejudice to the parties, and conclude significant outstanding disputes
 pertaining to CDA immunity discovery. The status conference currently scheduled for January 5,




  NEW YORK           |   363 Seventh Avenue          |   5th Floor       |     New York, NY 10001   |   T: 212.736.4500   |   F: 212.736.2260

  BOSTON             |   101 Federal Street          |   19th Floor      |     Boston, MA 02110     |   T: 617.209.2188
Case 1:18-cv-05680-LDH-SJB Document 78 Filed 12/11/20 Page 2 of 2 PageID #: 856




 2021 at 5:30 p.m., would remain unchanged. Ms. Donegan and Mr. Elliott jointly and respectfully
 request an extension of the CDA immunity discovery deadline until December 25, 2020.1

        Should Your Honor wish to discuss the proposed extension, the parties remain available to
 appear for a status conference at the Court’s convenience.

        The parties thank Your Honor for the Court’s courtesy and consideration.



                                                      Very truly yours,


                                                      By:    /s/ N.E. Lewis
                                                             Nicholas Lewis, Esq.
                                                             Nesenoff & Miltenberg LLP




 1
  In the alternative, the parties respectfully request a status conference at the convenience of the
 Court and an extension of the discovery deadline until seven days later than that date, so that the
 parties may conduct the deposition of Ms. Donegan after the Court has had an opportunity to
 address their dispute over the proper scope of questioning related to CDA immunity.

                                                 2
